866 F.2d 1415Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip Paul JENKINS, Plaintiff-Appellant,v.Phillip DANTES, Chairman;  Jon P. Galley, Acting Warden,M.C.T.C., Individually and in their capacity within theMaryland Parole Commission, and the Maryland Division ofCorrections under State Law, Defendants-Appellees.
No. 88-7804.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 20, 1988.Decided:  Jan. 30, 1989.

Phillip Paul Jenkins, appellant pro se.
Stephanie Judith Lane-Weber (Office of the Attorney General), for appellees.
Before DONALD RUSSELL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Phillip Paul Jenkins appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jenkins v. Dantes, C/A No. 88-82-JFM (D.Md. Oct. 14, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.